Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149998                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149998
                                                                    COA: 321375
                                                                    Kent CC: 13-003123-FC
  GLENN ROBERT DAVIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 11, 2014 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence imposed by the Kent Circuit Court,
  and we REMAND this case to the trial court for resentencing. The trial court erred in
  scoring Offense Variable 11 at 50 points in the absence of evidence that any additional
  penetrations “arose out of” the sentencing offense. See MCL 777.41; People v Johnson,
  474 Mich 96 (2006).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2015
           p0331
                                                                               Clerk